Citation Nr: 1629531	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to March 1995. 

This case comes before the Board of Veteran's Appeals (Board) from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). 

In September 2010, the Veteran testified at a video-conference hearing before a Veteran's Law Judge (VLJ) who is no longer at the Board.  A transcript of the proceeding is of record.  In May 2016, the Board sent the Veteran a letter asking if he desired a hearing before another VLJ.  In June 2016, the Veteran clarified that he did not desire an additional hearing.

The Broad previously remanded this matter for development in February 2012 and January 2013.  The case has been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's right foot disability is not related to service. 

2.  A lumbar spine disability was not shown in service and the most probative evidence fails to link any current lumbar spine disability to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right foot disability have not been met.  §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in September 2008 and again in January 2013. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the Agency of Original Jurisdiction provided notification of the information necessary to substantiate his claim on a secondary basis, VA examinations were conducted and opinions were obtained.  Additionally, records and a statement from Dr. L.L. were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

1. Right foot disability

The Veteran essentially contends that he sustained a right foot injury when he stepped into a hole and his foot was stepped on while playing soccer in service, resulting in his current diagnoses of plantar fasciitis or hallux valgus.  

As an initial matter, the Board notes that the Veteran has been diagnosed with plantar fasciitis and hallux valgus of the right foot.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's service treatment records include an April 1989 emergency care and treatment record for his right foot.  He reported that he was stepped on while playing soccer and that he did not have immediate pain but awoke in the morning to tenderness to the dorsal aspect of the foot and pain.  Inspection of the right foot revealed no gross deformities.  He was diagnosed with a contusion to dorsal right foot.  The Veteran was seen for a follow-up visit and the examination revealed that he had full range of motion, he was neurovascularly intact, and had slight tenderness and ecchymosis over the second third and fourth metatarsals and toes.  He was diagnosed as having a "contusion-slowly resolving."  The Veteran completed a Report of Medical History in September 1993 and indicated that he had swollen or painful joints, but did not state that he had foot trouble.  In September 1994, he was seen for right foot pain that occurred 10 days earlier and started the morning after a 4 mile run.  The clinician noted that he had a quarter size bruise on the lateral right foot and he was diagnosed with a sprain/strain of the right foot.  Upon a follow-up visit, the right foot pain had resolved and his examination was normal.  The assessment was resolved right foot strain.  The Veteran's December 1994 separation examination and congruent report of medical history did not note any foot disabilities.  

Following separation of service, evidence from the record reveals the Veteran was not treated again for right foot pain until April 2006.  The private physician noted that the Veteran had an 8 week history of right foot pain.  The Veteran reported that he initially had a problem with running but that now it hurt to walk and he stopped running after 5 weeks of pain.  Additionally, he reported that prior to the pain he had been running more frequently and longer distances.  X-rays of the right foot were normal and the assessment was a stress fracture 4th or 5th metatarsal vs. plantar fasciitis.  A private treatment record from June 2008 noted that the Veteran had right foot pain for several years and that he had taken cortisone shots in the past to lessen the symptoms.  In July 2010, the Veteran's private physician stated in a letter that he had known the Veteran since 1982 and that he never had any back or foot related problems in all the years until the foot and ankle injury occurred during service.  The physician indicated that since the injury, the Veteran has had chronic, recurring plantar fasciitis and alteration of gait.  He stated that the alteration of gait caused by foot pain, has led to mechanical back issues and contributes to the worsening of his lumbar degenerative changes and low back pain.  

As there is no medical evidence showing arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Veteran was afforded a VA examination in connection with his claim for service connection in January 2009.  At the time, he reported that his foot injury occurred when he stepped in a hole while playing soccer in service.  Following the incident he received conservative therapy and no immobilization or surgical intervention was needed.  He explained that he continued to have steady pain and "learned to tolerate" the pain.  Additionally, the Veteran reported that prior to his right foot pain getting worse he was able to run 8 miles a day.  The examiner opined that the Veteran's right foot disability was less likely as not caused by or a result of the injury noted in service.  The examiner elaborated that per report at the time of injury, x-rays were normal.  The Veteran reported that additional x-rays have been normal.  Furthermore, the examiner noted that the Veteran was able to run up to 8 miles a day daily prior to his "recurrent" foot pain.  The examiner explained that severe injury to the foot would disable a person from such activity.  Moreover, the examiner stated that given that the Veteran likely did have some ligamentous injury to his foot at the time, it was possible to have recurrent flare-ups of muscle strain or plantar fasciitis.  The examiner concluded that it was not of this opinion that the majority of the Veteran's foot pain was solely from the incident during service and the fact that the Veteran had not had any repeated treatments and only a few injections into the soft tissues to relieve the pain was not consistent with arthrosis of the foot, a flat foot or other type of deformity.

Following remand, the Veteran was afforded another VA examination and an opinion was obtained in June 2013.  The examiner noted that the Veteran had been diagnosed with plantar fasciitis and hallux valgus.  The examiner opined that it was less likely than not that the Veteran's right foot disability was related to service based on the lack of medical records showing a long recovery period, multiple medical visits or a referral to an orthopedic surgeon, the injury in service was an acute incident that resolved shortly thereafter.  Moreover, there was no medical evidence that a ligamentous injury occurred secondary to his foot being stepped on during the 1989 soccer game.  The examiner addressed the January 2009 VA opinion and stated that it was contradictory and not supported by the medical evidence.  The examiner explained that a true ligamentous injury would have required a prolonged recovery period, most likely with immobilization, multiple follow-ups and possibly a referral to orthopedics.  The examiner addressed the September 1994 service treatment record, noting that it was more than 5 years after the previous injury, and stated that it was secondary to a 4 mile run.  The examiner elaborated that aches and pains in the feet are not unusual during and after running and noted that this was most likely a separate and distinct acute episode of foot pain.  The examiner noted that the Veteran was never diagnosed with plantar fasciitis or hallux valgus deformity while in service and those were the current foot disabilities that the Veteran suffered from.  Moreover, the examiner addressed the Veteran's statement during his 2009 VA examination that he was running up to 8 miles per day after leaving service.  The examiner concluded that hallux valgus deformity was less likely than not secondary to service because there was no evidence of such a deformity in service and a foot contusion and muscle strain does not cause hallux valgus deformity.  

The Veteran was seen for right foot pain by a private physician in April 2013 and he was referred to a podiatrist.  Upon examination by a podiatrist in April 2013, the podiatrist determined that the Veteran had foot pain deformity, which appeared to be plantar fasciitis. 

After review of the evidence of record, the Board finds that the most probative evidence is against a finding that the Veteran's current right foot disability is related to service.

Regarding the only positive medical opinion of record, provided in July 2010, the physician did not address the normal foot findings on the separation examination and the Veteran's denial of any foot problems at separation, or provide medical evidence in support of his conclusion.  As the opinion was not based on a complete factual history, the Board affords it less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Conversely, the 2013 VA examiner considered the evidence in the claims file and the Veteran's report of the injury and his treatment history.  Importantly, the examiner provided an adequate rationale for the conclusion reached, which included consideration of the positive nexus opinion by the private physician and examinations of the right foot over the years.  Thus, the Board finds the VA opinion to be highly probative.  Id.   

The Board has considered the Veteran's assertions regarding having problems with his right foot ever since his soccer injury in service.  In this regard, the Veteran currently maintains that his right foot disability began during service following falling in a hole and someone stepping on his foot while playing soccer.  The service treatment records did document medical treatment for a right foot injury immediately following the incident and thereafter, there was no treatment again until a little over 5 years later.  Service treatment records detail that both foot complaints during service resolved.  Moreover, the Veteran did not report any foot problem during his separation examination and, in fact, denied foot trouble on the December 1994 report of medical history prepared in conjunction with his separation examination.  

Based on the foregoing, the Board finds the Veteran's reports of continuous right foot problems during and since service to be less persuasive than service treatment records, the normal examination at separation, and the Veteran's own denial of foot trouble on the December 1994 report of medical history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, while the Veteran may believe that his current right foot disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of foot disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the  pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the lay opinion regarding the etiology of the Veteran's current right foot disability is not competent medical evidence.  The Board finds the opinion of the 2013 VA examiner to be significantly more probative than the assertions of the Veteran. 

In view of the foregoing, the Board finds that the most probative evidence of record is against a finding that the Veteran's current right foot disability is related to his active service.  Accordingly, the claim for service connection is denied.  

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2. Low back disability

The Veteran contends that his right foot disorder has caused his alteration of gait and led to mechanical back issues and ultimately his current diagnoses of lumbar strain and degenerative changes of the spine.  

As an initial matter, the Board has denied the Veteran's claim for service connection for a right foot disability.  As the Veteran's claimed right foot disability has not been service-connected, the Veteran cannot establish service connection for his claimed low back disability as secondary to his non-service-connected right foot.  38 C.F.R. § 3.310(a) (2015).

The Board notes that the Veteran does not contend and the evidence does not reflect that his back disability is related to service.  The Veteran's STRs are negative for any findings, complaints or treatment of a back disability during service.  The Veteran's December 1994 separation examination and congruent Statement of Medical History noted that his spine was normal and he did not have recurrent back pain.  Additionally, there is no competent evidence showing a back disability within one year after the Veteran's separation from service.  In fact, the available medical records do not indicate that the Veteran was seen for low back pain after service until March 2001.  In his September 2008 claim, the Veteran reported his back disability started in 2008, many years after his discharge from service.  Moreover, during his September 2010 hearing, the Veteran testified that he always attributed his back pain to his weight until he realized that it was related to his right foot injury during service.

As there is no competent evidence suggesting, and the Veteran does not assert, that his back disability occurred in service or within one year following discharge from service, service connection on a direct or presumptive basis is denied.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER


Service connection for a right foot disability is denied. 

Service connection for a lumbar strain is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


